DETAILED ACTION
This is a first office action in response to application no. 16/920,817 filed on July 6th 2020 in which claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim is ended with a semicolon (;).  The claim should end with a period.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as   the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dijkstra (US Patent Application Publication no. 2021/0244837).

Regarding claims 1, 5 and 6, Dijkstra discloses A UV disinfecting device and system (See Abstract) comprising of a pan/tilt camera having axes of rotation activated by motors to control the rotational movement of said camera and pointing it to a predeterminate location (See Dijkstra [0025] and [0027]); a plurality of UV collimated LED or LD sources (See Dijkstra [0027]-[0028] and [0070]), solidly attached to said pan/tilt camera, to deliver directed energy to said predeterminate location (See Dijkstra [0049], [0081]) ; an image processing device to analyze the observed environment and define the multi- touch areas within the said camera's field of view (See Dijkstra’s Abstract [0070] and [0093]); and a microcontroller device to control the pan/tilt direction of said camera LED and deliver the UV light energy to multi-touch areas (See Dijkstra [0018], [0025], [0053] and [0058]).

As per claim 2, Dijkstra further discloses a UV disinfecting device and system comprising wherein processed image information is transferred through the internet to a main controlling computer (See Dijkstra [0051] and [0053]).

As per claim 3, Dijkstra further discloses a UV disinfecting device and system having a motion detector to interrupt disinfection if the room is occupied (See Dijkstra [0052], [0093]).

As per claim 4, Dijkstra further discloses a UV disinfecting device and system wherein said plurality of UV collimated LED or LD sources have multiple wavelengths from UVC, UVA, UVB, or other germicidal wavelengths (See Dijkstra [0008], [0075]-[0076]).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liao et al. (US Patent Application Publication no. 2016/0089458) teaches ultraviolet light source and methods.
Kreiner et al. (US Patent Application Publication no. 2016/0000951) teaches method and apparatus for sterilizing a surface.
Dobrinsky et al. (US Patent Application Publication no. 2016/0106873) teaches ultraviolet-based detection and sterilization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424